


Exhibit 10.9

 

EXECUTION COPY

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

HANGER ORTHOPEDIC GROUP, INC.,
as Borrower,

 

and certain of its Subsidiaries
in favor of

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

Dated as of December 1, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINED TERMS

1

 

 

 

1.1

Definitions

1

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2. GUARANTEE

6

 

 

 

2.1

Guarantee

6

2.2

Right of Contribution

8

2.3

Subrogation

8

2.4

Amendments, etc. with respect to the Borrower Obligations

8

2.5

Guarantee Absolute and Unconditional

9

2.6

Reinstatement

10

2.7

Payments

11

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

11

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

12

 

 

 

4.1

Representations in Credit Agreement

12

4.2

Title; No Other Liens

12

4.3

Perfected First Priority Liens

12

4.4

Jurisdiction of Organization; Chief Executive Office

12

4.5

[Reserved]

12

4.6

Farm Products

12

4.7

Investment Property

13

4.8

Receivables

13

4.9

Intellectual Property

13

 

 

SECTION 5. COVENANTS

14

 

 

5.1

Covenants in Credit Agreement

14

5.2

Delivery of Instruments and Chattel Paper

14

5.3

Maintenance of Insurance

14

5.4

Payment of Obligations

15

5.5

Maintenance of Perfected Security Interest; Further Documentation

15

5.6

Changes in Name, etc.

16

5.7

Notices

16

5.8

Investment Property

16

5.9

Receivables

17

5.10

Intellectual Property

18

5.11

Commercial Tort Claims

19

 

 

 

SECTION 6. REMEDIAL PROVISIONS

19

 

 

 

6.1

Certain Matters Relating to Receivables

19

6.2

Communications with Obligors; Grantors Remain Liable

20

6.3

Pledged Stock

20

6.4

Proceeds to be Turned Over To Administrative Agent

21

6.5

Application of Proceeds

21

6.6

Code and Other Remedies

22

6.7

Sale of Pledged Stock

23

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.8

Deficiency

23

 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT

23

 

 

 

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

23

7.2

Duty of Administrative Agent

25

7.3

Execution of Financing Statements

25

7.4

Authority of Administrative Agent

25

 

 

 

SECTION 8. MISCELLANEOUS

26

 

 

 

8.1

Amendments in Writing

26

8.2

Notices

26

8.3

No Waiver by Course of Conduct; Cumulative Remedies

26

8.4

Enforcement Expenses; Indemnification

26

8.5

Successors and Assigns

27

8.6

Set-Off

27

8.7

Counterparts

27

8.8

Severability

27

8.9

Section Headings

27

8.10

Integration

27

8.11

GOVERNING LAW

27

8.12

Submission To Jurisdiction; Waivers

28

8.13

Acknowledgements

28

8.14

Additional Grantors

28

8.15

Releases

28

8.16

WAIVER OF JURY TRIAL

29

8.17

Effectiveness of ACP Execution

29

 

Schedules

 

 

 

 

 

Schedule 1

 

Notice Address of Guarantors

Schedule 2

 

Description of Pledged Securities

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interest

Schedule 4

 

Jurisdiction of Organization, Identification Number and Location of Chief
Executive Office

Schedule 5

 

[Reserved]

Schedule 6

 

[Reserved]

Schedule 7

 

Intellectual Property

Schedule 8

 

Intellectual Property Matters

Schedule 9

 

Deposit Accounts

 

 

 

Annexes

 

 

 

 

 

Annex I

 

Assumption Agreement

Annex II

 

[Reserved]

Annex III

 

Form of Patent Security Agreement

Annex IV

 

Form of Trademark Security Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 1, 2010, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of BANK of AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of December 1, 2010, (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement,”),
among HANGER ORTHOPEDIC GROUP, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”) and the Administrative Agent.

 

W I T N E S S E D:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, certain of the Qualified Counterparties may enter into Specified
Agreements with one or more of the Grantors;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified
Agreements; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Creditors, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1           Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and the following terms are used herein as defined in the New York
UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

 

(b)           The following terms shall have the following meanings:

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Borrower Credit Agreement Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans and reimbursement obligations under
Letters of Credit and all other obligations and liabilities of the Borrower
(including interest and fees accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and such reimbursement
obligations and interest and fees accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
and fees is allowed in such proceeding) to the Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, or the other Loan
Documents, or any Letter of Credit, or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements).

 

“Borrower Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of the Borrower (including interest and fees
accruing at the then applicable rate provided in any Specified Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Agreement or any
other document made, delivered or given in connection therewith, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees and disbursements
of counsel to the relevant Qualified Counterparty that are required to be paid
by the Borrower pursuant to the terms of any Specified Agreement).

 

“Borrower Obligations”:  the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, but only
to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto, and (iii) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including all fees and disbursements of counsel to the Administrative Agent or
to the Secured Creditors that are required to be paid by the Borrower pursuant
to the terms of this Agreement).

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered,
including any renewals thereof, or unregistered and whether published or
unpublished (including those listed in Schedule 7), all regis trations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office.

 

2

--------------------------------------------------------------------------------


 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including those listed in Schedule 7), granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

 

“Excluded Account” shall mean (i) any Deposit Account maintained with Bank of
America, N.A., (ii) any Deposit Account the balance of which is swept at the end
of each Business Day into another Deposit Account that is subject to
Administrative Agent’s control (within the meaning of Section 9-104  of the
applicable Uniform Commercial Code), and (iii) any Deposit Account the average
daily available balance of which in the aggregate, together with the average
daily available balance of all such other Deposit Accounts of all Grantors
excluded pursuant to this clause (iii), shall not exceed $5,000,000.

 

“Excluded Assets”:  the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), or other asset upon which a Lien is permitted pursuant to
Section 8.01(f) of the Credit Agreement in each case to the extent the grant by
the relevant Grantor of a security interest pursuant to this Agreement in such
Grantor’s right, title and interest in such Intangible Asset or other asset
(A) is prohibited by provisions of any contract, agreement, instrument or
indenture governing such Intangible Asset or other asset, or (B) would give any
other party to such contract, agreement, instrument or indenture a right to
terminate its obligations thereunder, or (C) is permitted only with the consent
of another party, if such consent has not been obtained, in each case unless
such prohibition, right or requirement to obtain consent is rendered ineffective
pursuant to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of any applicable
Uniform Commercial Code (or any successor provision or provisions) or, if
determined by a court of competent jurisdiction, any other applicable law
(including the Bankruptcy Code) or principles of equity, (ii) assets owned by
any Grantor on the date hereof or hereafter acquired and any proceeds thereof
that are subject to a Lien securing a purchase money obligations or Capital
Lease Obligations permitted to be incurred pursuant to the provisions of the
Credit Agreement (and including any refinancing thereof permitted pursuant to
the Credit Agreement) (including cross-collateralization to other purchase money
obligation or Capital Lease Obligation permitted by the Credit Agreement and
provided by the same Person and its Affiliates) to the extent and for so long as
the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capital Lease
Obligation) prohibits the creation of any other Lien on such assets and
proceeds, (iii) any property of a person existing at the time such person is (or
the assets of such person are) acquired or merged with or into or consolidated
with any Grantor that is subject to a Lien permitted by Section 8.01(l) of the
Credit Agreement (and including any refinancing thereof) to the extent and for
so long as the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such property, (iv) any
intent-to-use trademark application to the extent and for so long as creation by
a Grantor of a security interest therein would result in the loss by such
Grantor of any material rights therein, (v) any Equity Interests of a Foreign
Subsidiary to the extent and for so long as the pledge thereof to the
Administrative Agent could result in adverse tax consequences to the Borrower;
provided that this clause (v) shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for

 

3

--------------------------------------------------------------------------------


 

purposes of this clause (v); (vi) any rights or property to the extent that any
law or governmental regulation prohibits the creation or perfection of a
security interest therein; provided, that in any event any Receivable or any
money or other amounts due or to become due under any such contract, agreement,
instrument or indenture shall not be Excluded Assets to the extent that any of
the foregoing is (or if it contained a provision limiting the transferability or
pledge thereof would be) subject to Section 9-406 of the New York UCC, and
(vii) Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock” set forth in this Section 1.1.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantor Obligations”: with respect to the Borrower, means Borrower Obligations
and with respect to any Guarantor, means such Guarantor’s Obligations.

 

“Guarantor Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of a Guarantor (including interest accruing at the
then applicable rate provided in any Specified Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Qualified Counterparty, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, any Specified Agreement or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the relevant Qualified Counterparty that are required to be paid by such
Guarantor pursuant to the terms of any Specified Agreement).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) any Guarantor Hedge Agreement Obligations of such Guarantor,
but only to the extent that, and only so long as, the other Obligations of such
Guarantor are secured and guaranteed pursuant hereto, and (ii) all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Administrative Agent or
to any Secured Creditors that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, inventions, processes, designs, formulae, trade secrets and
know-how, computer software (including data and related documentation), other
than off-the-shelf software, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock” in this Section 1.1) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Licensed Intellectual Property”:  as defined in Section 4.10.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent, including any reissues or extensions, of the
United States, any other country or any political subdivision thereof, all
reissues and extensions thereof and all goodwill associated therewith, including
any of the foregoing referred to in Schedule 7, and (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including any of the foregoing
referred to in Schedule 7.

 

“Patent License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 7.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  the shares of Capital Stock held by any Grantor (including
those listed on Schedule 2), together with any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect; provided that in no event shall more than 66% of the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect from time to time in the State of New York
and, in any event, including all dividends or other income from the Investment
Property, collections thereon or distributions or payments with respect thereto.

 

“Qualified Counterparty”:  with respect to any Specified Agreement, any
counterparty thereto that, at the time such Specified Agreement was entered
into, was a Lender or an Affiliate of a Lender.

 

5

--------------------------------------------------------------------------------

 

“Receivable”:  any right to payment for goods sold, leased, licensed, assigned
or otherwise disposed of, or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance (including any Account).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Specified Agreement”:  any Rate Swap Document or Cash Management Agreement
entered into by (i) the Borrower or any Guarantor and (ii) any Qualified
Counterparty.

 

“Trademarks”:  all registered and unregistered trademarks, trade names,
corporate names, company names, business names, Internet domain names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, including any renewals thereof, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office, any State
thereof or any other country or any political subdivision thereof, or otherwise,
and all common-law rights related thereto, including any of the foregoing
referred to in Schedule 7.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including any of
the foregoing referred to in Schedule 7.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2           Other Definitional Provisions.

 

(a)           The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           The terms “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”

 

(d)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.  GUARANTEE

 

2.1           Guarantee.

 

(a)           (i)  The Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantee to the Administrative Agent, for the ratable benefit
of the Secured Creditors and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at stated maturity, by acceleration or otherwise) of the
Borrower Obligations (other than, in the case of each Guarantor, Borrower
Obligations arising pursuant to clause (ii) of

 

6

--------------------------------------------------------------------------------


 

this Section 2.1(a) in respect of Guarantor Hedge Agreement Obligations in
respect of which such Guarantor is a primary obligor).

 

(ii)           The Borrower hereby unconditionally and irrevocably guarantees to
the Administrative Agent, for the ratable benefit of the Secured Creditors and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by each Guarantor when due (whether at stated
maturity, by acceleration or otherwise) of the Guarantor Hedge Agreement
Obligations of such Guarantor.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2) and (ii) the
maximum liability of the Borrower under this Section 2 shall in no event exceed
the amount which can be guaranteed by the Borrower under applicable federal and
state laws relating to fraudulent conveyances or transfers or the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)           (i)  Each Guarantor agrees that the Borrower Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee of such Guarantor contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Creditor hereunder.

 

(ii)           The Borrower agrees that the Guarantor Hedge Agreement
Obligations may at any time and from time to time exceed the amount of the
liability of the Borrower under this Section 2 without impairing the guarantee
of the Borrower contained in this Section 2 or affecting the rights and remedies
of the Administrative Agent or any other Secured Creditor hereunder.

 

(d)           Subject to Section 8.15 hereof, the guarantee contained in this
Section 2 shall remain in full force and effect until all the Borrower
Obligations (other than Borrower Obligations arising under
Section 2.1(a)(ii) hereof) and the obligations of each Guarantor under the
guarantee contained in this Section 2 (other than Guarantor Obligations in
respect of Borrower Obligations arising under Section 2.1(a)(ii) hereof) shall
have been satisfied by full and final payment in cash, no Letter of Credit shall
be outstanding (unless cash collateralized on terms acceptable to the L/C Issuer
or such Letter of Credit becomes a Supported Letter of Credit) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations and any or all of the Guarantors may be free from their respective
Guarantor Hedge Agreement Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Creditor from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations or the Guarantor Hedge
Agreement Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the Borrower or any Guarantor under this Section 2 which
shall, notwithstanding any such payment (other than any payment made by the
Borrower or such Guarantor in respect of the Borrower Obligations or the
Guarantor Hedge Agreement Obligations or any payment received or collected from
the Borrower or such Guarantor in respect of the Borrower Obligations or the
Guarantor Hedge Agreement Obligations, respectively), remain liable for the
Borrower Obligations and the Guarantor Hedge Agreement Obligations up to the
maximum liability of the Borrower or such Guarantor hereunder until the Borrower
Obligations and the Guarantor Hedge Agreement Obligations

 

7

--------------------------------------------------------------------------------


 

are fully and finally paid in cash, no Letter of Credit shall be outstanding and
the Commitments are terminated.

 

2.2           Right of Contribution.

 

(a)           Each Guarantor hereby agrees that to the extent that a Guarantor
shall have paid more than its proportionate share of any payment made hereunder
or the Guarantor Hedge Agreement Obligations, such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment.

 

(b)           The Borrower and each Guarantor agrees that to the extent that the
Borrower or any Guarantor shall have paid more than its proportionate share of
any payment made hereunder in respect of any Guarantor Hedge Agreement
Obligation of any other Guarantor, the Borrower or such Guarantor, as the case
may be, shall be entitled to seek and receive contribution from and against the
Borrower and any other Guarantor which has not paid its proportionate share of
such payment.

 

(c)           The Borrower’s and each Guarantor’s right of contribution under
this Section 2.2 shall be subject to the terms and conditions of Section 2.3. 
The provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of the Borrower or any Guarantor to the Administrative Agent and the
Secured Creditor, and the Borrower and each Guarantor shall remain liable to the
Administrative Agent and the Secured Creditor for the full amount guaranteed by
the Borrower or such Guarantor hereunder.

 

2.3           Subrogation.  Notwithstanding any payment made by the Borrower or
any Guarantor hereunder or any set- off or application of funds of the Borrower
or any Guarantor by the Administrative Agent or any Secured Creditor, neither
the Borrower nor any Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Secured Creditor against the Borrower
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Administrative Agent or any Secured Creditor for the payment
of the Borrower Obligations or the Guarantor Hedge Agreement Obligations, nor
shall the Borrower or any Guarantor seek or be entitled to seek any contribution
or reimbursement from the Borrower or any other Guarantor in respect of payments
made by the Borrower or such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the Secured Creditors by the Borrower on account of the
Borrower Obligations are fully and finally paid in cash, no Letter of Credit
shall be outstanding (unless cash collateralized on terms acceptable to the L/C
Issuer or such Letter of Credit becomes a Supported Letter of Credit) and the
Commitments are terminated.  If any amount shall be paid to the Borrower or any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been fully and finally paid in cash, such
amount shall be held by the Borrower or such Guarantor in trust for the
Administrative Agent and the Secured Creditors, segregated from other funds of
the Borrower or such Guarantor, and shall, forthwith upon receipt by the
Borrower or such Guarantor, be turned over to the Administrative Agent in the
exact form received by the Borrower or such Guarantor (duly indorsed by the
Borrower or such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations or the Guarantor Hedge Agreement
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4           Amendments, etc. with respect to the Borrower Obligations.  The
Borrower and each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Borrower or any Guarantor
and without notice to or further assent by the Borrower or any Guarantor, any
demand for payment of any of the Borrower Obligations or Guarantor Hedge
Agreement Obligations made by the Administrative Agent or any Secured Creditor
may be rescinded by the Administrative Agent or such Secured Creditor and any of
the Borrower Obligations or Guarantor Hedge Agreement Obligations continued, and
the Borrower Obligations or Guarantor Hedge Agreement Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor

 

8

--------------------------------------------------------------------------------


 

or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Creditor
(with the consent of such of the Borrower and the Guarantors as shall be
required thereunder), and the Specified Agreements, the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may (with the consent of such of the Borrower and
the Guarantors as shall be required thereunder) deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Secured Creditor for the payment of the
Borrower Obligations or Guarantor Hedge Agreement Obligations may (with the
consent of such of the Borrower and the Guarantor as shall be required
thereunder) be sold, exchanged, waived, surrendered or released.  Neither the
Administrative Agent nor any Secured Creditor shall, except to the extent set
forth in, and for the benefit of the parties to, the agreements and instruments
governing such Lien or guarantee, have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or Guarantor Hedge Agreement Obligations or for the guarantees
contained in this Section 2 or any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.

 

(a)           Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations (other than any notice
with respect to any Guarantor Hedge Agreement Obligation with respect to which
such Guarantor is a primary obligor and to which it is entitled pursuant to the
applicable Specified Agreement) and notice of or proof of reliance by the
Administrative Agent or any Secured Creditor upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Secured Creditors, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations (other than any diligence, presentment, protest, demand or notice
with respect to any Guarantor Hedge Agreement Obligation with respect to which
such Guarantor is a primary obligor and to which it is entitled pursuant to the
applicable Specified Agreement).  Each Guarantor understands and agrees that the
guarantee of such Guarantor contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Secured Creditor, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against the Administrative Agent or any Secured Creditor, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Secured
Creditor may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Secured Creditor to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any

 

9

--------------------------------------------------------------------------------


 

other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
under this Section 2, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Secured Creditor against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

(b)           The Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Guarantor Hedge Agreement Obligations and
notice of or proof of reliance by the Administrative Agent or any Secured
Creditor upon the guarantee by the Borrower contained in this Section 2 or
acceptance of the guarantee by the Borrower contained in this Section 2; the
Guarantor Hedge Agreement Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee by the Borrower contained in
this Section 2; and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the Secured Creditors, on the
other hand, with respect to any Guarantor Hedge Agreement Obligation likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee by the Borrower contained in this Section 2.  The Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower with respect to the Guarantor Hedge Agreement
Obligations.  The Borrower understands and agrees that the guarantee by the
Borrower contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Guarantor Hedge Agreement Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Creditor, (b) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any Person against the Administrative Agent or any Secured Creditor, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or any Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the applicable Guarantor for the
applicable Guarantor Hedge Agreement Obligations, or of the Borrower under its
guarantee contained in this Section 2, in bankruptcy or in any other instance. 
When making any demand under this Section 2 or otherwise pursuing its rights and
remedies under this Section 2 against the Borrower, the Administrative Agent or
any Secured Creditor may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
any Guarantor or any other Person or against any collateral security or
guarantee for the Guarantor Hedge Agreement Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Secured
Creditor to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Creditor against
the Borrower under this Section 2.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations or Guarantor
Hedge Agreement Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

10

--------------------------------------------------------------------------------


 

2.7           Payments.  The Borrower and each Guarantor hereby guarantees that
payments by it hereunder will be paid to the Administrative Agent without
set-off or counterclaim (i) in the case of obligations in respect of Borrower
Obligations arising under the Credit Agreement or any other Loan Document in
Dollars at the Agent’s Payment Office specified in the Credit Agreement and
(ii) in the case of obligations in respect of any Borrower Hedge Agreement
Obligations or any Guarantor Hedge Agreement Obligations, in the currency and at
the place specified in the applicable Specified Agreement.

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Creditors, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, but excluding the Excluded Assets, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Deposit Accounts;

 

(d)           all Documents;

 

(e)           all Equipment;

 

(f)            all General Intangibles;

 

(g)           all Instruments;

 

(h)           all Intellectual Property;

 

(i)            all Inventory;

 

(j)            all Investment Property;

 

(k)           all Letter-of-Credit Rights;

 

(l)            all Commercial Tort Claims to the extent they have been notified
to the Administrative Agent pursuant to Section 5.11;

 

(m)          all Goods and other property not otherwise described above;

 

(n)           all books and records pertaining to the Collateral; and

 

(o)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, all Supporting Obligations in respect of any of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing; provided that the Collateral shall not
include any Excluded Assets.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1           Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VI of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Administrative Agent and each Lender
shall be entitled to rely on each of them as if they were made by such Guarantor
and fully set forth herein, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the benefit of the Secured Creditors pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens.  On the date hereof, no financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Creditors, pursuant
to this Agreement or as are permitted by the Credit Agreement.  For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on Intellectual
Property.

 

4.3           Perfected First Priority Liens.  Except for Deposit Accounts and
for securities accounts, assets credited thereto and security entitlements in
respect thereof, in each case as to which Section 5.5 hereof does not require
the delivery of a control agreement, the security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule and required to be delivered hereunder, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral for which a lien can be
perfected by the filing of a financing statement or by possession, control or
filings with the USPTO or the United States Copyright Office in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and except buyers in the ordinary
course that take free of liens pursuant to the UCC and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement.

 

4.4           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s correct legal name, jurisdiction of organization,
organizational identification number (if any) from its jurisdiction of
organization, and the location of such Grantor’s chief executive office or sole
place of business, as the case may be, are specified on Schedule 4.  On the date
hereof, such Grantor has furnished to the Administrative Agent a certified
charter, certificate of incorporation or other organization document and good
standing certificate as of a date which is recent to the date hereof.

 

4.5           [Reserved].

 

4.6           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

12

--------------------------------------------------------------------------------


 

4.7           Investment Property.

 

(a)           The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor (other than any shares that
constitute Excluded Assets) or, in the case of Foreign Subsidiary Voting Stock,
if less, 66% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.

 

(b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)           Each of the Pledged Notes issued by any Loan Party and to such
Grantor’s knowledge, each of the Pledged Notes issued by any other Person,
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, any other Person, except the
security interest created by this Agreement and Liens permitted by the Credit
Agreement.

 

4.8           Receivables.

 

(a)           No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
(or will be) delivered to the Administrative Agent to the extent required by
Section 5.2.

 

(b)           Excluding obligors with respect to Medicare and Medicaid
Receivables, none of the obligors on any Receivable is a Governmental Authority,
except for Receivables constituting not more than 5% of the face amount of all
Receivables.

 

(c)           The amounts represented by such Grantor to the Secured Creditors
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects.

 

4.9           Intellectual Property.

 

(a)           Schedule 7 lists the registered Intellectual Property (other than
trade secrets) owned by such Grantor in its own name on the date hereof that is
registered or applied for with the United States Patent and Trademark Office or
United States Copyright Office.

 

(b)           On the date hereof, all material Intellectual Property of such
Grantor described on Schedule 7 is in compliance in all material respects with
applicable legal requirements (including payment of maintenance fees and the
like) and, to the best of such Grantor’s knowledge, all such rights are valid,
subsisting, and enforceable, except in each case to the extent the failure to be
in such compliance would not have a Material Adverse Effect.

 

(c)           On the date hereof, to the best of such Grantor’s knowledge, the
conduct by such Grantor of its business does not infringe upon, misappropriate,
constitute an unauthorized use of or otherwise violate the Intellectual Property
rights of any other Person except to the extent such violation would not have a
Material Adverse Effect.  Except as set forth in Schedule 8, no claim or demand
of any Person has

 

13

--------------------------------------------------------------------------------


 

been made in writing, nor is there any proceeding that is pending or to the
knowledge of such Grantor threatened in writing, which (in any such case)
(i) challenges the rights of such Grantor in respect of any Intellectual
Property or (ii) asserts that such Grantor is infringing upon, misappropriating,
making an unauthorized use of or otherwise violating or in conflict with, or is
required to pay any royalty, license fee, charge or other amount with regard to,
any Intellectual Property, except with respect to clause (i) or (ii) as would
not have a Material Adverse Effect.

 

(d)           Except as set forth in Schedule 7, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(e)           None of the Intellectual Property described in Schedule 8 is
subject to any outstanding order, ruling, decree, judgment or stipulation which
would limit, cancel or call into question the validity of, or such Grantor’s
rights in, the Intellectual Property in any respect that could reasonably be
expected to have a Material Adverse Effect.

 

(f)            Except as set forth in Schedule 8, no action or proceeding is
pending, or, to the knowledge of such Grantor, threatened, on the date hereof
(i) seeking to limit, cancel or question the validity of any material
Intellectual Property or such Grantor’s ownership interest therein, or
(ii) which is reasonably expected to have a material adverse effect on the value
of any Intellectual Property.

 

SECTION 5.  COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Creditors that, from and after the date of this Agreement until the Obligations
(other than any contingent indemnification or similar obligation not yet due and
payable, and any Obligation owing under any Rate Swap Document or Cash
Management Agreement) shall have been paid in full, no Letter of Credit shall be
outstanding (unless cash collateralized on terms acceptable to the L/C Issuer or
such Letter of Credit becomes a Supported Letter of Credit) and the Commitments
shall have terminated:

 

5.1           Covenants in Credit Agreement.  In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken by it, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

5.2           Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by such Grantor at such time does not exceed $2,000,000.

 

5.3           Maintenance of Insurance.

 

(a)           Except to the extent the failure to so maintain could not
reasonably be expected to have a Material Adverse Effect, each Grantor shall
maintain, and shall cause each Subsidiary to maintain, with financially sound
and reputable independent insurers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by

 

14

--------------------------------------------------------------------------------


 

such other Persons; provided that self insurance of risks and in amounts
customary in the Borrower’s and its Subsidiaries’ industry shall be permitted;
provided, further, that all such insurance shall (i) provide for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as additional
insured on behalf of the Secured Creditors (in the case of liability insurance)
or loss payee (in the case of property insurance), as applicable and (iii) be
reasonably satisfactory in all other respects to the Administrative Agent.

 

(b)           Upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a report of a reputable insurance broker
with respect to such insurance and such supplemental reports with respect
thereto as the Administrative Agent may from time to time reasonably request.

 

5.4           Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon the Collateral unless the same is being contested in good faith by
appropriate action and reserves in conformity with GAAP with respect thereto
have been provided on the books of such Grantor.

 

5.5           Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever (other than those holding Liens
permitted by the Credit Agreement).

 

(b)           In addition to the obligations of the Borrower under the Credit
Agreement, after the occurrence and during the continuance of an Event of
Default, such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c)           To each Grantor’s knowledge, each of such Grantor’s Deposit
Accounts existing on the date hereof is set forth on Schedule 9 and such Grantor
will on the Closing Date execute and deliver to the Administrative Agent Deposit
Account control agreements in favor of the Administrative Agent with respect to
each such Deposit Account (other than the Excluded Accounts) in a form
reasonably satisfactory to the Administrative Agent.

 

(d)           Such Grantor will execute and deliver to the Administrative Agent
from time to time, promptly (and in any event within 45 days) after opening any
new Deposit Account (other than an Excluded Account), a Deposit Account control
agreement in favor of the Administrative Agent with respect to such new Deposit
Account (other than an Excluded Account) in a form reasonably satisfactory to
the Administrative Agent.

 

(e)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts and Letter-of-Credit Rights, taking, to
the extent required by the Credit Agreement or herein,

 

15

--------------------------------------------------------------------------------

 

any actions necessary to enable the Administrative Agent to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto.

 

5.6           Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

 

(a)           change its jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 4.4; or

 

(b)           change its name.

 

5.7           Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.8           Investment Property.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer pledged hereunder,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of the Pledged Stock, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Administrative Agent and the
Secured Creditors, hold the same in trust for the Administrative Agent and the
Secured Creditors and deliver the same forthwith to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  Any sums paid upon or in respect of Investment
Property pledged hereunder upon the liquidation or dissolution of any Issuer
other than a Grantor shall be paid over to the Administrative Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of Investment
Property, or any property shall be distributed upon or with respect to the
Investment Property not issued by a Grantor pursuant to the recapitalization or
reclassification of the capital of such Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations.  If any sums of money or property so paid or
distributed in respect of Investment Property pledged hereunder shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Creditors, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.  Notwithstanding the
foregoing, the Grantors shall not be required to pay over to the Administrative
Agent or deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any

 

16

--------------------------------------------------------------------------------


 

distribution of capital or property in respect of any Investment Property, to
the extent that (i) such liquidation, dissolution or distribution, if treated as
a Disposition of the relevant Issuer or of such Investment Property, would be
permitted by the Credit Agreement and (ii) the proceeds thereof are applied
toward prepayment of Loans and reduction of Commitments to the extent required
by the Credit Agreement.  For the avoidance of doubt, nothing under this Section
5.8(a) shall apply to any Excluded Assets.

 

(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not with respect to any Investment Property constituting
Collateral (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, unless such
securities are delivered to the Administrative Agent, concurrently with the
issuance thereof, to be held by the Administrative Agent as Collateral, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Investment Property or Proceeds thereof (except pursuant to
a transaction permitted (or not prohibited) by the Credit Agreement), (iii)
create, incur or permit to exist any Lien with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for Permitted
Liens or (iv) enter into any agreement or undertaking restricting the right or
ability of such Grantor or the Administrative Agent to sell, assign or transfer
any of the Pledged Securities or Proceeds thereof other than in connection with
a transaction permitted by the Credit Agreement.

 

(c)           In the case of each Grantor which is an Issuer with respect to any
Investment Property constituting Collateral, such Issuer agrees that (i) it will
be bound by the terms of this Agreement relating to the Pledged Securities
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.

 

(d)           Each Issuer with respect to any Investment Property constituting
Collateral that is a partnership or a limited liability company (i) confirms
that none of the terms of any equity interest issued by it provides that such
equity interest is a “security” within the meaning of Sections 8-102 and 8-103
of the New York UCC (a “Security”), (ii) agrees that it will take no action to
cause or permit any such equity interest to become a Security, (iii) agrees that
it will not issue any certificate representing any such equity interest and (iv)
agrees that if, notwithstanding the foregoing, any such equity interest shall be
or become a Security, such Issuer will (and the Grantor that holds such equity
interest hereby instructs such Issuer to) comply with instructions originated by
the Administrative Agent with respect to such equity interests (or with respect
to any additions thereto or replacements or proceeds thereof whether now
existing or hereafter acquired) during the continuance of an Event of Default,
without further consent by such Grantor.

 

5.9           Receivables.

 

(a)           Other than in the ordinary course of business consistent with its
past practice, or otherwise in its best business judgment, such Grantor will not
(i) grant any extension of the time of payment of any Receivable, (ii)
compromise or settle any Receivable for less than the full amount thereof, (iii)
release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

 

(b)           Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more

 

17

--------------------------------------------------------------------------------


 

than 5% of the aggregate amount of the then outstanding Receivables (excluding
Medicare and Medicaid Receivables).

 

5.10         Intellectual Property.

 

(a)           Such Grantor (either itself or through licensees) will (i)
continue to use each material Trademark owned by it in each international class
for the goods and/or services set forth in its applications or registrations to
maintain such Trademark in full force, free from any claim of abandonment for
non-use, (ii) maintain the past quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Creditors, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not authorize
any licensee or sublicensee thereof to) knowingly do any act or knowingly omit
to do any act whereby such Trademark may become invalidated or impaired in any
way; unless, in each case, such Grantor, in the exercise of its best business
judgment, deems it not commercially reasonable to do so under the circumstances.

 

(b)           Such Grantor (either itself or through licensees) will not
knowingly do any act, or knowingly omit to do any act, whereby any material
Patent may become forfeited, abandoned or dedicated to the public; unless such
Grantor, in the exercise of its best business judgment, deems it commercially
reasonable to do so under the circumstances.

 

(c)           Such Grantor (either itself or through licensees) (i) will not
(and will not permit any licensee or sublicensee thereof to) knowingly do any
act or knowingly omit to do any act whereby any material portion of the
Copyrights may become invalidated or otherwise impaired and (ii) will not
knowingly do any act whereby any material portion of the Copyrights may fall
into the public domain unless, in each case, such Grantor, in the exercise of
its best business judgment, deems it commercially reasonable to do so under the
circumstances.

 

(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)           Such Grantor will promptly notify the Administrative Agent and the
Lenders in writing if it knows that any application or registration relating to
any material Intellectual Property owned by it may become forfeited, abandoned
or dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
owned by it or such Grantor’s right to register the same or to own and maintain
the same.

 

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within 30 Business Days after the last day of
the fiscal quarter in which such filing occurs.  Upon request of the
Administrative Agent, such Grantor shall execute, deliver and authorize the
recording of any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Creditors’ security interest in any Copyright, Patent or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

18

--------------------------------------------------------------------------------


 

(g)           Such Grantor will, at its own expense, take all steps which such
Grantor shall reasonably deem appropriate under the circumstances, which may
include any proceeding before the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application relating to any material Intellectual Property (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including filing of applications for renewal, affidavits
of use and affidavits of incontestability.

 

(h)           In the event that any other Person infringes upon,
misappropriates, makes an unauthorized use of or otherwise violates any material
Intellectual Property, such Grantor shall (i) take such actions as such Grantor
shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns
thereof.

 

(i)            Such Grantor shall execute and deliver to the Administrative
Agent in form and substance reasonably acceptable to the Administrative Agent
and suitable for filing in the United States Patent and Trademark Office, (i) a
patent security agreement in the form attached hereto as Annex III for all
Patents owned by such Grantor and (ii) a trademark security agreement in the
form attached hereto as Annex IV for all Trademarks owned by such Grantor.

 

5.11         Commercial Tort Claims.  If any Grantor shall at any time commence
a suit, action or proceeding with respect to any Commercial Tort Claim held by
it with a value which such Grantor reasonably believes to be of $1,000,000 or
more, such Grantor shall promptly notify the Administrative Agent thereof in a
writing signed by such Grantor and describing the details thereof and shall
grant to the Administrative Agent for the benefit of the Secured Creditors in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables.

 

(a)           The Administrative Agent shall have the right, at any time after
the occurrence and during the continuance of an Event of Default, to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications.  At any time and from time to time after the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

 

(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control (to the extent permitted by applicable law) after the occurrence and
during the continuance of an Event of Default, and (to the extent permitted by
applicable law) the Administrative Agent may curtail or terminate said authority
at any time after the occurrence and during the continuance of an Event of
Default; provided that Medicare and Medicaid Receivables shall be in the sole
dominion and control of the Grantor.  If required by the Administrative Agent
(to the extent permitted by applicable law and governmental regulation) at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor

 

19

--------------------------------------------------------------------------------


 

in the exact form received, duly indorsed by such Grantor to the Administrative
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Secured Creditors only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Creditors, segregated from
other funds of such Grantor.  Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c)           At the Administrative Agent’s request (to the extent permitted by
applicable law), at any time after the occurrence and during the continuation of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including all original orders,
invoices and shipping receipts.

 

(d)           At any time after the occurrence and during the continuance of an
Event of Default, each Grantor will cooperate with the Administrative Agent to
establish a system of lockbox accounts, under the sole dominion and control of
the Administrative Agent (to the extent permitted by applicable law), into which
all Receivables shall be paid and from which all collected funds will be
transferred to a Collateral Account.

 

6.2           Communications with Obligors; Grantors Remain Liable.

 

(a)           The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)           Upon the request of the Administrative Agent (to the extent
permitted by applicable law) at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the Receivables have been assigned to the Administrative Agent
for the ratable benefit of the Secured Creditors and that payments in respect
thereof shall be made directly to the Administrative Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Administrative Agent nor any Secured
Creditor shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Creditor of any payment
relating thereto, nor shall the Administrative Agent or any Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3           Pledged Stock.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends

 

20

--------------------------------------------------------------------------------


 

paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

 

(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities constituting Collateral and make application
thereof to the Obligations in the order set forth in Section 6.5, and (ii) any
or all of the Pledged Securities constituting Collateral shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Pledged Securities, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the Secured Creditors specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be held by such Grantor in trust for the
Administrative Agent and the Secured Creditors, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Secured Creditors) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.

 

6.5           Application of Proceeds.  At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting

 

21

--------------------------------------------------------------------------------


 

Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Creditors according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Creditors;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Creditors according to the amounts
of the Obligations then held by the Secured Creditors; and

 

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Secured Creditor or elsewhere, subject to applicable law, upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Administrative Agent or any Secured Creditor shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6 with respect to any Grantor’s Collateral, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral of
such Grantor or in any way relating to the Collateral of such Grantor or the
rights of the Administrative Agent and the Secured Creditors hereunder with
respect thereto, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Obligations of such Grantor, in the order
specified in Section 6.5, and only after such application and after the payment
by the Administrative Agent of any other amount required by any provision of
law, including Section 9- 615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Creditor arising out of
the exercise by them of any rights

 

22

--------------------------------------------------------------------------------


 

hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

6.7           Sale of Pledged Stock.

 

(a)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Secured Creditors, that the Administrative Agent
and the Secured Creditors have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

 

6.8           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the reasonable fees and disbursements of
any attorneys employed by the Administrative Agent or any Secured Creditor to
collect such deficiency.

 

SECTION 7.  THE ADMINISTRATIVE AGENT

 

7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i)      in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed

 

23

--------------------------------------------------------------------------------


 

appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable (to the extent permitted by applicable law);

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Creditors’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

 

(v)     (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct (to the
extent permitted by applicable law); (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral (to the
extent permitted by applicable law); (3) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Creditors’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do;
and

 

(vi)    license or sublicense whether on an exclusive or non-exclusive basis,
any Intellectual Property for such term and on such conditions and in such
manner as the Administrative Agent shall in its sole judgment determine and, in
connection therewith, such Grantor hereby grants to the Administrative Agent for
the benefit of the Secured Creditors a royalty-free, world- wide irrevocable
license of its Intellectual Property.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing, and then subject to applicable law.

 

24

--------------------------------------------------------------------------------


 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Credit Loans that are Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Secured Creditor nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Secured Creditors hereunder are
solely to protect the Administrative Agent’s and the Secured Creditors’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Creditor to exercise any such powers.  The
Administrative Agent and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” or words of similar effect in any such
financing statements, with the Excluded Assets described as an exclusion from
the collateral described therein.  Each Grantor hereby ratifies and authorizes
the filing by the Administrative Agent of any financing statement with respect
to the Collateral made prior to the date hereof.

 

7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Creditors with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any

 

25

--------------------------------------------------------------------------------

 

inquiry respecting such authority.  Notwithstanding any other provision herein
or in any Loan Document, the only duty or responsibility of the Administrative
Agent to any Qualified Counterparty under this Agreement is the duty to remit to
such Qualified Counterparty any amounts to which it is entitled pursuant to
Section 6.5.

 

SECTION 8. MISCELLANEOUS

 

8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.01 of the Credit Agreement.  No consent of any
Qualified Counterparty shall be required for any waiver, amendment, supplement
or other modification to this Agreement.

 

8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Creditor shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Secured
Creditor, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Secured Creditor of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Administrative Agent
or such Secured Creditor would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

8.4           Enforcement Expenses; Indemnification.

 

(a)           Each Guarantor agrees to pay, or reimburse each Secured Creditor
and the Administrative Agent for, all its reasonable costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and the
other Loan Documents to which such Guarantor is a party, including the
reasonable fees and disbursements of counsel to each Secured Creditor and of
counsel to the Administrative Agent to the same extent the Borrower is required
to do so pursuant to the Credit Agreement.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Creditors harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement to the same extent the Borrower is required to do so pursuant to
the Credit Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Creditors harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 11.04 of the
Credit Agreement.

 

26

--------------------------------------------------------------------------------


 

(d)           The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Secured Creditors and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6           Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Creditor at any time and from time to time
while an Event of Default shall have occurred and be continuing pursuant to
Section 11.09 of the Credit Agreement, without prior notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Creditor to or for the credit
or the account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Creditor may elect, against and on account
of the obligations and liabilities of such Grantor to the Administrative Agent
or such Secured Creditor hereunder and claims of every nature and description of
the Administrative Agent or such Secured Creditor against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Creditor may
elect, whether or not the Administrative Agent or any Secured Creditor has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured.  The Administrative Agent and each Secured Creditor
shall notify such Grantor promptly of any such set-off and the application made
by the Administrative Agent or such Secured Creditor of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Administrative Agent and each
Secured Creditor under this Section are in addition to other rights and remedies
(including other rights of set-off) which the Administrative Agent or such
Secured Creditor may have.

 

8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured
Creditors with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Creditor relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

8.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

27

--------------------------------------------------------------------------------


 

8.12         Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Secured Creditor has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Creditors, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Grantors and the Secured Creditors.

 

8.14         Additional Grantors.  Each Subsidiary of the Borrower that is
required to become or otherwise becomes a party to this Agreement pursuant to
Section 7.12 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex I hereto.

 

8.15         Releases.

 

(a)           At such time as the Loans, the reimbursement obligations under any
Letter of Credit and the other Obligations (other than Borrower Hedge Agreement
Obligations and Guarantor Hedge Agreement Obligations, any contingent
indemnification or similar obligation not yet due and payable and any

 

28

--------------------------------------------------------------------------------


 

obligation owing under any Rate Swap Document or Cash Management Agreement)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (unless cash collateralized on terms
acceptable to the L/C Issuer or such Letter of Credit becomes a Supported Letter
of Credit), the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor other than to another Grantor in a transaction
permitted by the Credit Agreement or any Grantor is not required to be a party
hereto pursuant to Section 7.12 of the Credit Agreement, then (x) automatically
and without any further action the Liens created hereby on such Collateral shall
be released and (y) the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.  At the sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that (x) all the
Capital Stock of such Guarantor shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, or (y) such Guarantor is not required to be a party hereto pursuant
to Section 7.12 of the Credit Agreement; provided, that such release shall occur
automatically and without any action other than the delivery by the Borrower to
the Administrative Agent of a certification stating that such Guarantor is not
required to be a party hereto pursuant to Section 7.12 of the Credit Agreement.

 

(c)           No consent of any Qualified Counterparty shall be required for any
release of Collateral or Guarantors pursuant to this Section.

 

8.16         WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, EACH AGENT AND EACH SECURED CREDITOR, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17         Effectiveness of ACP Execution.  The execution and delivery of this
Agreement by each of Accelerated Care Plus Corp. and ACP Medical Supply
Corporation are effective as of the consummation of the Merger.[REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

HANGER ORTHOPEDIC GROUP, INC.,

 

as Grantor

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

 

Name:

Thomas E. Hartman

 

 

Title:

Assistant Secretary

 

Guarantee and Collateral Agreement Signature Page

 

30

--------------------------------------------------------------------------------


 

 

DOSTEON SOLUTIONS, LLC

 

 

 

INNOVATIVE NEUROTRONICS, INC.

 

 

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

 

 

SOUTHERN PROSTHETIC SUPPLY, INC.

 

 

 

OPNET, INC.

 

 

 

LINKIA, LLC

 

 

 

ABI ORTHOTIC/PROSTHETIC LABORATORIES, LTD.

 

 

 

EUGENE TEUFEL & SON ORTHOTICS &
PROSTHETICS, INC.

 

 

 

THE BRACE SHOP PROSTHETIC ORTHOTIC
CENTERS, INC.

 

 

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.

 

 

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.

 

 

 

ELITE CARE, INCORPORATED

 

 

 

INLINE ORTHOTIC AND PROSTHETIC SYSTEMS

 

 

 

CREATIVE ORTHOTICS & PROSTHETICS, INC.

 

 

 

NEBRASKA ORTHOTIC & PROSTHETIC SERVICES, INC.

 

 

 

ORTHOPEDIC REHABILITATION PRODUCTS, LTD.

 

 

 

HATTINGH HOLDINGS, INC.

 

 

 

COLORADO PROFESSIONAL MEDICAL, INC.

 

 

 

ADVANCED PROSTHETICS OF AMERICA, INC.

 

 

 

DDOPP HOLDING LLC

 

 

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS
PARTNERSHIP, LTD.

 

 

 

WASATCH ORTHOTHICS & PEDORTHICS, LLC

 

 

 

ACCELERATED CARE PLUS CORP.

 

 

 

ACP MEDICAL SUPPLY CORPORATION,

 

 

 

as Grantor and Guarantor

 

 

 

By:

/s/ Thomas E. Hartman

 

 

Name: Thomas E. Hartman

 

 

Title: Assistant Secretary

 

Guarantee and Collateral Agreement Signature Page

 

31

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

/s/ Kristine Thennes

 

 

Name: Kristine Thennes

 

 

Title: Vice President

 

 

Guarantee and Collateral Agreement Signature Page

 

32

--------------------------------------------------------------------------------

 

ANNEX I

 

[Form of]

 

ASSUMPTION AGREEMENT

 

[Name of New Pledgor]

[Address of New Pledgor]

 

[Date]

 

 

 

Ladies and Gentlemen:

 

Reference is made to the Guarantee and Collateral Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of December [1], 2010, made by HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors party thereto and BANK OF AMERICA,
N.A., as administrative agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”).

 

This Assumption Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 8.14 of the Security Agreement.  The New Pledgor hereby agrees to be
bound as a Guarantor and as a Grantor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement on and
after the date hereof.  The New Pledgor also hereby agrees to be bound as a
party by all of the terms, covenants and conditions applicable to it set forth
in Articles VII and VIII of the Credit Agreement on and after the date hereof. 
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Administrative Agent, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Grantor thereunder.  The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Grantors contained in the Security Agreement and Article VI of the Credit
Agreement on and after the date hereof (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date).

 

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor.  Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

 

--------------------------------------------------------------------------------


 

This Assumption Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

 

THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Assumption Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NEW PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

 

BANK OF AMERICA, N.A.,

 as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Schedules to be attached]

 

3

--------------------------------------------------------------------------------

 

ANNEX II

 

[RESERVED]

 

--------------------------------------------------------------------------------

 

ANNEX III

 

[Form of]

 

Patent Security Agreement

 

Patent Security Agreement, dated as of [         ], 2010, by [              ]
(individually, a “Pledgor”, and, collectively, the “Pledgors”), in favor of BANK
OF AMERICA, N.A., in its capacity as administrative agent pursuant to the Credit
Agreement (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgors are party to a Guarantee and Collateral Agreement date
December 1, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the
Administrative Agent pursuant to which the Pledgors are required to execute and
deliver this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Creditors, to enter into
the Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.           Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.

 

SECTION 2.           Grant of Security Interest in Patent Collateral.  Each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Creditors a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Collateral of such
Pledgor:

 

(a)           Patents of such Pledgor listed on Schedule I attached hereto; and

 

(b)           all Proceeds of any and all of the foregoing (other than Excluded
Assets).

 

SECTION 3.           Security Agreement.  The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control.

 

SECTION 4.           Termination.  At such time as the Loans, the reimbursement
obligations under any Letter of Credit and the other Obligations (other than
contingent indemnification or similar obligations not yet due, Borrower Hedge
Agreement Obligations and Guarantor Hedge Agreement Obligations) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (unless cash collateralized on terms acceptable to the L/C
Issuer or such Letter of Credit becomes a Supported Letter of Credit) and
termination of the Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 5.           Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.

 

SECTION 6.           Governing Law.  This Patent Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Patent Security Agreement or the facts or circumstances leading
to its execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

Very truly yours,

 

 

 

 

 

[PLEDGORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

ANNEX IV

 

[Form of]

 

Trademark Security Agreement

 

Trademark Security Agreement, dated as of [         ], 2010, by [              ]
(individually, a “Pledgor”, and, collectively, the “Pledgors”), in favor of BANK
OF AMERICA, N.A., in its capacity as administrative agent pursuant to the Credit
Agreement (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgors are party to a Guarantee and Collateral Agreement date
December 1, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the
Administrative Agent pursuant to which the Pledgors are required to execute and
deliver this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Creditors, to enter into
the Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.           Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.

 

SECTION 2.           Grant of Security Interest in Trademark Collateral.  Each
Pledgor hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Creditors a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Collateral of such
Pledgor:

 

(a)           Trademarks of such Pledgor listed on Schedule I attached hereto;
and

 

(b)           all Proceeds of any and all of the foregoing (other than Excluded
Property).

 

SECTION 3.           Security Agreement.  The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.           Termination.  At such time as the Loans, the reimbursement
obligations under any Letter of Credit and the other Obligations (other than
contingent indemnification or similar obligations not yet due, Borrower Hedge
Agreement Obligations and Guarantor Hedge Agreement Obligations) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (unless cash collateralized on terms acceptable to the L/C
Issuer or such Letter of Credit becomes a Supported Letter of Credit) and
termination of the Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing

 

--------------------------------------------------------------------------------


 

the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

 

SECTION 5.           Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.

 

SECTION 6.           Governing Law.  This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

Very truly yours,

 

 

 

[PLEDGORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------
